Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of AuthenTec, Inc. of our report dated March 16, 2011 relating to the financial statements, financial statement schedule, and the effectiveness of internal control over financial reporting, which appears in AuthenTec, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2010. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Orlando, Florida December 12, 2011
